DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 2/3/21. Claims 1-12 have been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/21 is considered by the examiner.
Drawings
The drawings submitted on 7/26/19 has been considered.

Claim Objections
The claims objections are withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, on claim 4 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
The rejection under 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu), on claims 1-3, 5 is maintained. The rejection is repeated below for convenience.
The rejection under 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu), on claims 4 is withdrawn because the Applicant amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu).
Regarding claim 1, Wu discloses an electrode (page 420, column 2, lines 6-9) for a secondary battery (lithium rechargeable battery, Title) comprising:
a current collector (Cu foil, page 420, column 2, paragraph 2); and
an active material-containing layer has active materials which comprise titanium-containing composite oxide (Na2Li2Ti6O14, page 420, column 2, paragraph 4) having an orthorhombic crystal structure (Na2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4)and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (Na2Li2Ti6O14, page 420, column 2, paragraph 4);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1b, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1b, as can be measured on 1b), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(see Fig. 1b).
2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”
Regarding claim 2, Wu discloses the electrode for secondary battery according to claim 1, as set forth above; wherein the intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2 (see Fig.1b).
Alternatively, regarding claim 2, Wu discloses the electrode for secondary battery according to claim 1, as set forth above. The claimed range (intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2) would have been obvious to a person having ordinary skill in the art due to Wu disclosing a ratio similar to the claimed range (see Fig. 1b). “Similarly, a prima facie case of obviousness exists where the claimed ranges or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”
Regarding claim 3, Wu discloses the electrode for secondary battery according to claim 1, as set forth above. Further, Wu discloses the titanium-containing composite oxide is a space group Fmmm (The orthorhombic structure of Na2Li2Ti6O14 phase… with the space group of Fmmm, page 420, column 2, paragraph 4; Fig. 1b)
Regarding claim 5, Wu discloses a secondary battery (rechargeable lithium battery, Title) comprising;
A positive electrode (lithium disc was used as counter electrode, page 420, column 2, paragraph 2);
A negative electrode (the working electrodes, page 420, column 2, paragraph 2); and
An electrolyte (Li-containing electrolyte, page 420, column 2, paragraph 2),
wherein the negative electrode (the working electrodes, page 420, column 2, paragraph 2) is the electrode comprising a current collector (Cu foil, page 420, column 2, paragraph 2);  and an active material-containing layer has active materials which comprise titanium-containing composite oxide (Na2Li2Ti6O14, 2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4) and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ  (Na2Li2Ti6O14, page 420, column 2, paragraph 4);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1b, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1b, 43.3, page 420, column 2, paragraph 4), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(see Fig. 1b).
Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”

Claim Rejections - 35 USC § 103
The rejection under Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki (JP2005267940A; hereinafter, Inagaki I, see English machine translation), on claim 6 is maintained. The rejection is repeated below for convenience.
The rejection under Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu), on claim 7 is withdrawn because the Applicant amended the claims.
The rejection under35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al., on claim 8-11 are maintained. The rejection is repeated below for convenience.
The rejection under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Zaghib et al. (US Patent 8,114,469).
Regarding claim 4, the Wu reference discloses the claimed invention above and discloses the lithium titanate has a particle shape but is silent in disclosing at least one part of the active material surface comprises a carbon containing layer. However, the Zaghib reference discloses that the lithium titanate comprises a carbon coating layer provides cycling stability, easy to manufacturer as an electrode and good flexibility (3:10-20). Therefore, it would have been obvious before the effective filing date of the invention to incorporate carbon coating onto lithium titanate as taught by the Zaghib reference for the lithium titanate disclosed by the Wu reference in order to produce an improved electrochemical cell with improved flexibility.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki (JP2005267940A; hereinafter, Inagaki I, see English machine translation).
Regarding claim 6, Wu discloses the limitations of claim 5, as set forth above. 
Wu does not disclose a secondary battery wherein the positive electrode comprises positive active materials which are at least one selected from the group consisting of LiFePO4, LiMnPO4, LiMn1-xFexPO4 (0<x≤0.5), LiNisCotMn1−s−t O2 (0<s<1, 0<t<1 and 0<(1-s-t)<1), LiMn2O4 and LiMn1.5Ni0.5O4.
Inagaki I teaches of a secondary battery ([0009]) with a negative electrode material of Li2 + xAT6O14, where A is at least one element selected from the group consisting of Na, K, Mg, Ca, Ba and Sr, and T is Ti, V, Cr, Mn and Fe. , Co, Ni, Cu, Zn, Zr, Nb, Mo, Hf, Ta, W, B, Al, Ga, and x is 0 ≦ x ≦ 5 ([0011]). Inagaki I further teaches 4  (Li x FePO 4, [0021]), LiMn1FexPO4 (0<x≤0.5) (Li x Fe 1-y Mn y PO 4 , [0021]), LiMn2O4 (Li x Mn 2 O 4, [0021]),  and LiMn1.5Ni0.5O4 (Li x Mn 2-y Ni y O 4, [0021]). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide the lithium disc positive electrode in Wu with the positive electrode materials taught by the Inagaki reference since Inagaki reference teaches of a battery comprising counter electrodes used in a lithium ion battery comprising a lithium titanate negative electrode.  The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex




13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Best et al. (US Patent 8,168,331). 
claim 7, Wu discloses a secondary battery (rechargeable lithium battery, Title) comprising;
A positive electrode (lithium disc was used as counter electrode, page 420, column 2, paragraph 2);
A negative electrode (the working electrodes, page 420, column 2, paragraph 2); and
An electrolyte (Li-containing electrolyte, page 420, column 2, paragraph 2),
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1c, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1c, 43.3, page 420, column 2, paragraph 4), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(see Fig. 1c).
Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).

Wu is silent in disclosing that the positive electrode is the electrode comprising a current collector and an active material-containing layer has active materials of lithium titanates. However, the Best et al. reference discloses that the positive electrode can comprise lithium titanates. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the teaching that lithium titanates can be incorporated for positive electrode active materials as discloses by the Best et al. with lithium titanate materials disclosed by the Wu reference.   A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

14.	Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II).
Regarding claim 8, Wu discloses:
a secondary battery comprising a positive electrode (lithium disc was used as counter electrode, page 420, column 2, paragraph 2); a negative electrode (the working electrodes, page 420, column 2, paragraph 2); and an electrolyte (Li-containing electrolyte, page 420, column 2, paragraph 2),
wherein the negative electrode is the electrode comprising a current collector (Cu foil, page 420, column 2, paragraph 2);  and an active material-containing layer has active materials which comprise titanium-containing composite oxide (Na2Li2Ti6O14, page 420, column 2, paragraph 4) having an orthorhombic crystal structure (Na2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4) and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (Na2Li2Ti6O14, page 420, column 2, paragraph 4);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1c, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1c, 43.3, page 420, column 2, 
Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu does not disclose a battery pack comprising a plurality of the secondary batteries described above. 
Inagaki II teaches of battery pack with plurality of batteries ([0028]). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a battery pack is beneficial since in increases the capacity of a battery ([0119]). 
It would have been obvious to incorporate the battery described by Wu into the battery pack described by Inagaki II in order to increase capacity.  
Regarding claim 9, modified Wu discloses the battery pack according to claim 8, as set forth above.
Modified Wu does not disclose the battery pack has an external terminal for energization. 


It would have been obvious to modify the battery pack described by modified Wu by utilizing the external terminal described by Inagaki II in order to allow the battery pack to be connected to external instruments ([0115]).
Modified Wu does not disclose a protective circuit for the battery pack. 
Inagaki II teaches of a protection circuit for the battery pack (Inagaki II, protection circuit 26, [0113]). Inagaki II teaches that the protection circuit cuts off the circuit when situations such as over-charging occur ([0115]). 
It would have been obvious for a person having ordinary skill in the art to modify the battery pack described by modified Wu with the protection circuit described by Inagaki II in order to prevent over-charging.
Regarding claim 10, modified Wu discloses the battery pack according to claim 9. Modified Wu further discloses that the battery packs may be electrically connected with each other in series or in parallel (Inagaki II, [0119]). 
Regarding claim 11, Wu discloses a secondary battery (Wu, lithium rechargeable battery, Title)comprising a positive electrode (Wu, lithium disc was used as counter electrode, page 420, column 2, paragraph 2);a negative electrode (Wu, the working electrodes, page 420, column 2, paragraph 2); and an electrolyte (Wu, Li-containing electrolyte, page 420, column 2, paragraph 2),
wherein the negative electrode is the electrode comprising a current collector (Wu, Cu foil, page 420, column 2, paragraph 2);  and an active material-containing layer 2Li2Ti6O14, page 420, column 2, paragraph 4) having an orthorhombic crystal structure (Wu, Na2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4) and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (Wu, Na2Li2Ti6O14, page 420, column 2, paragraph 4);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (Wu, see Fig. 1c, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(Wu, see Fig. 1c, 43.3, page 420, column 2, paragraph 4), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(Wu, see Fig. 1c).
Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).
	Wu does not disclose a plurality of battery packs including a plurality of secondary batteries.

It would have been obvious to incorporate the battery described by Wu into the plurality of battery packs connected in parallel including a plurality of batteries connected in parallel as described by Inagaki II in order to increase capacity.  
Modified Wu does not disclose a vehicle incorporating the plurality of battery packs described above. 
Inagaki II teaches a plurality of battery packs with a plurality of secondary batteries can be incorporated into a vehicle ([0120]). Inagaki II teaches batteries using lithium titanium composite oxides as an active material of the negative electrode exhibit excellent cycle characteristics ([0008]). Inagaki II further teaches that vehicles require excellent cycle characteristics in large current performance ([0120]).
	It would have been obvious to incorporate the plurality of battery packs described by modified Wu into a vehicle as described by Inagaki II since modified Wu, due to its negative electrode active material, would be expected to be effective as a vehicle battery due to its excellent cycle characteristics. 
15.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II) and Isozaki et al. (US2012270093A1; hereinafter, Isozaki).
Wu in view of Inagaki II discloses the vehicle according to claim 11, as set forth above. 
Wu in view of Inagaki II does not disclose a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.
Isozaki discloses a vehicle that has its kinetic energy recovered as electric power when the vehicle is decelerated. Isozaki discloses that this effect is beneficial as the energy efficiency of the whole vehicle can be improved (Isozaki, [0121]).
It would have been obvious for a person having ordinary skill in the art to modify the vehicle described by Wu in view of Inagaki II with the system for recovering kinetic energy as electric power as described by Isozaki in order to improve the energy efficiency of the vehicle. 
Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered but they are not persuasive. The Applicants principal arguments are:
In response to the Applicants arguments regarding the Fig. 1c, please now refer to Fig. 1b. As can be seen in Fig. 1b, the ratio of Ia/Ib is approximately 1. Thus, the Wu reference still stands.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725